Citation Nr: 1502250	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to April 1988 and additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. 

In an April 2012 decision, the Board denied service connection for a right knee disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand, in May 2013, the Court vacated the Board's decision and remanded the matter to the Board. 

In September 2013 and again in May 2014, the Board remanded this case for additional development.  Unfortunately, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  The case has been previously remanded in September 2013 and May 2014 for a VA examination to address whether his present right knee disability is related to his reported injury in service.  Specifically the Board remands noted that the examiner should consider the Veteran's lay statements regarding injury in service and symptoms after service.  A VA examination was provided in July 2014 in which the examiner determined that the Veteran's right knee condition was less likely as not related to military service.  The rationale was that there was no documented evidence in the service treatment records of trauma and treatment for the right knee, and no pattern of a right knee condition or chronicity while on active duty.  While the examiner noted in the medical history section of the examination report some of the Veteran's lay statements regarding injury in service, the examiner did not appear to consider these statements in the rationale for the opinion or give an explanation as to why these statements were not given any weight.  The examiner also did not consider the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running.  

As such the case must be returned for a supplemental opinion with consideration of all the pertinent information of record including the Veteran's lay statements regarding the history of injury and symptoms involving his right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his right knee disability and make efforts to obtain any additional, relevant records identified by the Veteran.

2.  Return the file to the previous examiner who provided the July 2014 VA examination, if available.  If the previous examiner is not available, reschedule the Veteran for a VA joints examination to determine the nature and etiology of any current right knee disability.  The VA examiner should review the claims file in conjunction with the opinion and/ or examination, and the report should indicate that the claims file was reviewed.
 
The examiner should perform any indicated tests, including x-rays, if necessary. 

The examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater likelihood) that a current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury. 

In formulating and providing a rationale for the opinion, the examiner should specifically consider the Veteran's lay testimony of a right knee injury and the in-service June 1986 report of medical history which noted that the Veteran had a two-year history of pain in the "knee joints" following strenuous running. The examiner should consider the other service records. The examiner should also consider the following:

(a) The examiner should consider the Veteran's contention that his knee pain is related to the physical demands of his in-service occupation as a mechanic, such as lifting heavy objects and crawling under vehicles. 

(b) The examiner should consider the Veteran's statements that his in-service duties as well as the boots that he was required to wear negatively impacted his right knee and that he used over-the- counter medication post service for knee problems.

(c) The examiner should review the post-service records of knee injuries. 

The examiner should provide a complete rationale for all  opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should so state and explain why it is not possible to provide an opinion. 

3. The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 

4.  Readjudicate the claim on appeal in light of all of the evidence of record. If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

